Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 1 of 9 PageID# 2178




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  MARCIE D. VADNAIS,
                                                      No.: 1:18-cv-00540-LMB-IDD
                      Plaintiff,

         v.

  SIG SAUER, INC.,

                      Defendant.



                          SIG SAUER, INC.’S PROPOSED VOIR DIRE
        Defendant SIG Sauer, Inc. (“SIG Sauer” or “Defendant”), through its undersigned

 counsel, and pursuant to this Court’s Scheduling Order [ECF No. 32], request the following voir

 dire questions be addressed by the Court to the jury pool in this case:

    1. Is everyone able to hear me OK? If so, please raise your hand.

    2. Does anyone have a hearing or eyesight problem?

    3. Is everyone able to read and speak the English language well?

    4. Is there anyone who cannot sit for several hours at a time?

    5. Is there anyone who has a physical or mental disability they believe may make them

        incapable of serving as a juror?

    6. The plaintiff, Marcie Vadnais, is represented by Jeff Bagnell and Corey Pollard of the

        law firm Jenkins, Block & Associates P.C.

              o Do any of you know Mrs. Vadnais? What about Mr. Bagnell or Mr. Pollard?

              o Do any of you know anyone in Mrs. Vadnais’ family?

              o Or anyone who works in Mr. Bagnell’s or Mr. Pollard’s office?



                                                  1
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 2 of 9 PageID# 2179




    7. SIG Sauer is represented by Rob Joyce & Bob Kelly of the law firm Littleton Park Joyce

       Ughetta & Kelly LLP, and Laura Hooe from the law firm of Moran Reeves & Conn, PC.

                   o Do any of you know anyone who works for SIG Sauer?

                   o Does anyone know Mr. Joyce or Mr. Kelly or anyone who works for their

                       firm? Does anyone know Ms. Hooe or anyone who works for her firm?

    8. Does anyone know any of the following people who might testify in this case: [insert

       witness names]

    9. I am the judge who will be presiding over this trial. Do you or any close relative know

       me?

    10. Do you know or recognize anyone else in the jury pool?

    11. Does serving on this jury for 4 days present a severe financial or personal hardship?

    12. Do you have any ethical, religious, political, or other beliefs that may prevent you from

       serving as a fair and impartial juror?

    13. I just told you some of the facts of this case. Are any of you familiar with this case?

    14. Do any of you, or your immediate family members or close friends, have any special

       education and/or training in the law?

           o Medicine

           o Nursing

           o Health care generally

           o Engineering/firearms

    15. Do any of you, or your immediate family members of close friends, have any involvement

       in the insurance industry, or in pursuing claims or resolving claims?

    16. Ever served as a juror before?



                                                 2
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 3 of 9 PageID# 2180




           o How was that experience?

           o What kind of case(s)?

           o What was the outcome of the case?

    17. This case involves an alleged accidental discharge of a firearm by a law enforcement

       officer. Do any of you feel that because of the nature of the allegations, it might be

       difficult for you to sit as a juror?

    18. Do you or anyone in your household own a firearm? If so, how many and what kind?

    19. Have you, or any family members or close friends, ever been injured in an accident?

           o If so, who?

           o What type of injury?

           o Was a claim made?

           o Was a lawyer involved?

           o Please tell us about the accident and injury.

           o Was a lawsuit filed?

           o How was the claim resolved?

           o Were you satisfied with the outcome?

    20. Have you, or any family members or close friends, ever been involved in a lawsuit?

           o If so, what kind of lawsuit?

           o What was your involvement in the lawsuit?

           o Who represented you or them?

           o How was the lawsuit resolved?

           o Were you satisfied with the result?




                                                 3
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 4 of 9 PageID# 2181




    21. Do you belong to a gun club or any organization that deals with firearms issues, such as

       the NRA?

    22. Do you participate in the shooting sports?

    23. Do you belong to an organization that advocates gun control?

    24. Do you use a firearm in connection with your employment?

    25. Are you or any member of your household related to any law enforcement officers or

       employees of law enforcement agencies?

    26. Do you have an objection to firearms laws?

    27. Have you or anyone close to you had an unpleasant experience where a gun was

       involved?

    28. How many of you have strong feelings about guns?

    29. Would you as a juror be more inclined to believe someone in law enforcement more so

       than any other person, just because he or she is a law enforcement person?

    30. The law requires you to consider this case as though it were a dispute between two

       individuals. The fact that SIG Sauer is a corporation is of no importance. Does anyone

       believe a company should be treated differently than an individual?

           o Anyone think companies can’t be trusted?

           o What do you think generally about companies that manufacture firearms?

    31. Have any of you ever been hurt on the job?

    32. Have you ever filed a workers’ compensation claim?

    33. Have any of you suffered a gunshot wound?

    34. Have you ever experienced an unintentional discharge of a firearm, or do you know

       someone who has?



                                                4
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 5 of 9 PageID# 2182




    35. Have any of you suffered a leg/femur fracture?

    36. Does anyone have any medical condition or other condition that would prevent you from

       concentrating on the evidence presented here this week?

    37. Do you have bumper stickers on your cars? If so, what do they say?

    38. Would anyone be unable to listen to all of the evidence presented in the case before making a

       decision?

    39. If the plaintiff fails to prove her case by a preponderance of the evidence, will you be able

       to award her no money?

    40. Does anyone think that just because a plaintiff files a lawsuit she must be entitled to

       something?

    41. Do you believe or have an opinion that people who are involved in accidents tend to

       blame the product as an excuse for their own mistakes?

    42. The law is that you must decide the case on the facts, and not be swayed by sympathy or

       passion. Is there anyone who could not put aside all sympathy for a person who was

       injured, and decide the case solely on the facts?

    43. The law is that the plaintiff must prove the Subject P320 Pistol in this case defective or

       unreasonably dangerous to win. Is there anyone who thinks a company who makes a

       product should be liable anytime someone is injured using that product?

    44. Does anyone here think for any reason they could not be fair to SIG Sauer in this case?

    45. Does anyone think that a manufacturer should pay anytime someone is hurt using their

       product, regardless of fault?

    46. Does anyone here think awards to plaintiffs are generally too low?



                                                 5
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 6 of 9 PageID# 2183




    47. Is there anyone here who simply does not want to sit on this jury?

    48. Does anyone here think there are simply too many lawsuits filed?

    49. Does anyone believe damages in lawsuits are too high?

    50. Does anyone believe our legal system is flawed/broken?

    51. Does anyone here feel for any reason that they cannot be fair and impartial?

    52. Is there anyone who during the time I’ve been asking questions wants to add to any of their

       answers? Is there anyone who missed having the chance to answer a question? If so, please

       speak up now.



 Dated: March 22, 2019


                                             Respectfully submitted,


                                             By: /s/ Laura May Hooe___________
                                             Martin A. Conn, Esq. (VSB No. 39133)
                                             Matthew J. Hundley, Esq. (VSB No. 76865)
                                             Laura May Hooe, Esq. (VSB No. 84170)
                                             MORAN REEVES & CONN PC
                                             100 Shockoe Slip, 4th Floor
                                             Richmond, Virginia 23219
                                             Telephone: (804) 421-6250
                                             Facsimile: (804) 421-6251
                                             mconn@moranreevesconn.com
                                             mhundley@moranreevesconn.com
                                             lmayhooe@moranreevesconn.com

                                             Robert L. Joyce, Esq.
                                             Robert J. Kelly, Esq.
                                             LITTLETON PARK JOYCE UGHETTA &
                                             KELLY, LLP
                                             Attorneys for Defendant Sig Sauer, Inc.
                                             4 Manhattanville Road, Suite 202
                                             Purchase, New York 10577
                                             Telephone: (914) 417- 3400
                                             Fax: (914) 417- 3401

                                                6
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 7 of 9 PageID# 2184




                                    robert.joyce@littletonpark.com
                                    robert.kelly@littletonpark.com

                                    Counsel for Defendant SIG Sauer, Inc.




                                       7
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 8 of 9 PageID# 2185




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of March, 2019, I will electronically file the foregoing

 with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

 filing (NEF) to the following:


                       Corey R. Pollard (VSB No. 78931)
                       Jenkins, Block & Associates P.C.
                       1111 East Main Street, Suite 803
                       Richmond, Virginia 23219
                       (804) 788-4311
                       corey_pollard@teamjba.com

                       Jeffrey S. Bagnell (CT No. 18983)
                       Jeffrey S. Bagnell, Esq.
                       55 Greens Farms Road, #200-60
                       Westport, Connecticut 06880
                       (203) 984-8820
                       (203) 255-4454 (fax)
                       jeff@bagnell-law.com

                       Counsel for Plaintiff




                                               By: /s/ Laura May Hooe
                                               Martin A. Conn, Esq. (VSB No. 39133)
                                               Matthew J. Hundley, Esq. (VSB No. 76865)
                                               Laura May Hooe, Esq. (VSB No. 84170)
                                               MORAN REEVES & CONN PC
                                               100 Shockoe Slip, 4th Floor
                                               Richmond, Virginia 23219
                                               Telephone: (804) 421-6250
                                               Facsimile: (804) 421-6251
                                               mconn@moranreevesconn.com
                                               mhundley@moranreevesconn.com
                                               lmayhooe@moranreevesconn.com

                                               Counsel for Defendant SIG Sauer, Inc.




                                                  8
Case 1:18-cv-00540-LMB-IDD Document 124 Filed 03/22/19 Page 9 of 9 PageID# 2186




                                       9
